DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.

Status of Action/Claims
Receipt of Remarks/Amendments filed on 7/9/2021 is acknowledged. Claims 1, 3 and 4 are currently pending. Claim 2 has been cancelled. Claim 1 has been amended. Claims 3 and 4 are newly added. Accordingly, claims 1, 3 and 4 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

New Rejection Necessitated by the Amendments filed 7/9/2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 4,223,012; Sep. 16, 1980) in view of Rice (IOBC/WPRS Bulletin, Vol. 20, Pages 151-161; 01/01/1997) and Meijer et al (US 3,866,349; Feb. 18, 1975).
Anderson throughout the reference teaches a method for control of San Jose scale, and an attractant, and synthesis thereof, for the San Jose scale, Quadraspidiotus perniciosus (Abstract).
Anderson teaches an attractant useful in conjunction with traps to monitor populations of, or to mass trap, the San Jose scale. The amount of attractant generally effective is about 25 to 500 micrograms per trap. The attractant may be conveniently dispensed by, for example, diluting the attractant in hexane and placing the calculated amount in a rubber septa which is then placed in a trap having a sticky adhesive coating. Anderson teaches the attractant is useful also in the confusion or mating disruption technique of insect control which involves releasing an amount of the compound sufficient to permeate the air over an area desired to be protected. By this technique the the San Jose scale is unable to orientate properly and thereby mating is disrupted. Furthermore, the attractant may also be blended with a plastic such as polyvinyl chloride or placed in micro-dispensers (see: Col. 1, lines 17-35). It further teaches rubber septa caps are charged with (E)-3, 7-dimethyl-2, 7 octadien-1-yl propionate diluted in hexane, and (Z)-3,7-dimethyl-2,7-octadien- 1-yl propionate diluted in hexane, which are the pheromone substance of San Jose scale (see: Col. 2, lines 28-34) and read on the instantly claimed (E)-3,7-dimethyl-2,7-octadienyl propionate and (Z)-3,7-dimethyl-2,7-octadienyl propionate pheromone substances. 
Anderson does not explicitly teach that the amount of the pheromone substance loaded in each of the pheromone preparations ranges from 20 to 2,000 mg, 20 to 500 mg and 50 to 500 mg and that the total amount of the pheromone substance installed in the field ranges from 5 to 500 g per hectare. However, these deficiencies are cured by Rice.
 were mixed into sprayable emulsions of water and paraffin and applied to stone fruit trees for mating disruption of these pests (Abstract). 
It teaches that the pheromone blend was mixed in paraffin emulsion using Span 60 emulsifier. Delivered application rate of the SJS pheromone was targeted to be 75 g pheromone/ha which reads on the claimed limitation of 5 to 5000 g pheromone per hectare. The delivered volume of pheromone emulsion was eight shots per tree (to deliver 0.25 g pheromone/tree) (see: Materials and methods-San Jose scale pheromone emulsion section). With straightforward calculation, each shot (i.e. each pheromone preparation) equates to 31.25 mg of pheromone and thus reads on the claimed limitation of each of the pheromone preparations having from 20 to 2,000 mg and 20 to 500 mg of pheromone substance.
The above references also do not explicitly disclosed that the container is at least partially made of a polymer that allows pheromone substance to pass through to be released into the field. However, this deficiency is cured by Meijer et al.
Meijer throughout the reference teaches trap containing pheromone/attractant. It teaches a pheromone dispenser contained the active pheromone substances and that the pheromone dispenser consisted of a hollow polyethylene (i.e. polymer) cap. It further discloses that polyethylene is permeable to vapors and that the active substances (e.g. pheromone) slowly permeates through the wall of the cap (See: Col. 3, line 19-24 and Col. 4, line 35-47).   
While the exact number of the installed attractant traps per hectare is not disclosed by the cited references above, it is generally noted that differences in the number of installed preparations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not show the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Rice and Meijer into the method of controlling San Jose scale disclosed by Anderson. Regarding the claimed amount of pheromone substance loaded into each of the preparations and the amount installed in the field, Rice teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. There is a reasonable expectation of success as both Anderson and Rice are directed to the use of pheromone substances of the San Jose scale and their application. With respect to the amount of pheromone substance loaded in the pheromone preparation, even though the amount taught by Rice (e.g. 31.25 mg of pheromone) does not fall within the range recited in instant claim 4, it would have been obvious to one skilled in the art to determine the amount of pheromone substance required based on the intensity of San Jose scale that needs to be controlled. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Rice and Meijer into the method of controlling San Jose scale disclosed by Anderson and include a container which is made of a polymer as taught by Meijer. One would have been motivated to do so because 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 7/9/2021, with respect to claims 1 and 2 rejected under 35 U.S.C 103 have been fully considered but they are not persuasive.
Similar to previous arguments/remarks filed 9/25/2020, applicant again argued that Rice describes a completely different type of administration system in the absence of a container, thus modifying Anderson in view of Rice would result in a completely different administration system than what is instantly claimed. In the previous response to arguments, the examiner stated that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It was argued by the applicant that the applicant is not attacking the references individually because when the references are considered as a whole, one skilled in the art would not be motivated to combine the references and have a reasonable expectation of success. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not show the criticality of the amount of pheromone in each preparation, the amount per hectare and the number of installed pheromone preparations per hectare, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum range of the number of installed pheromone preparations. NOTE: MPEP 2144.05.
Applicant argued that Anderson and Meijer relate to the lures in traps, whereas Rice relates to mating disruption. It was argued that the mating disruption cannot co-exist with the lures in trap method and conventional wisdom teaches away from using a mating disruption in a trap, such as the 
In response, as discussed supra, Anderson teaches the attractant is useful in the confusion or mating disruption technique of insect control which involves releasing an amount of the compound sufficient to permeate the air over an area desired to be protected. By this technique the San Jose scale is unable to orientate properly and thereby mating is disrupted (see: Col. 1, lines 17-35). Thus, Anderson teaches both the lures in trap and mating disruption method. Also, the applicant recite “comprising” language in the claims which allows there to be a combination of mating disruption and lures in trap. Thus, the mating disruption taught by Rice does not teach away from the teachings of Anderson which also does disclose mating disruption. Further, with respect to Table 2, the examples do not disclose there being a combination of lures in trap and mating disruption, such as the one taught by Anderson. The comparative example 2 does not include a mating disruptant, whereas the Anderson reference teaches a combination of lures in trap and mating disruption. Thus, Table 2 does not provide comparison to the closes prior art.
It was further argued that the emulsions containing pheromones of Rice are not provided in traps or lures because one skilled in the art would expect such a combination to be ineffective. 
In response, as discussed above, the Anderson reference teaches both lures in traps and mating disruption method and Rice’s teaching are directed to mating disruption. Since Rice is utilized for the amounts of pheromone substance loaded in the preparation and installed in the field, one skilled in the art would have had reasonable expectation of success of incorporating the amount taught by Rice into the teachings of Anderson because both teach mating disruption of San Jose scale method. 

In response, it is argued that the Meijer reference cures the deficiency in Anderson of the container being at least partially made of polymer to allow the pheromone substance to pass through. As discussed above, Meijer teaches trap containing pheromone/attractant. It teaches a pheromone dispenser contained the active pheromone substances and that the pheromone dispenser consisted of a hollow polyethylene (i.e. polymer) cap. It further discloses that polyethylene is permeable to vapors and that the active substances (e.g. pheromone) slowly permeates through the wall of the cap (See: Col. 3, line 19-24 and Col. 4, line 35-47). Also, Anderson points to the teachings of Meijer by disclosing that suitable traps and carriers for its pheromone composition are described in U.S. Pat. No. 3,866,349 (See: Col. 1, lines 31-35). Rice is utilized for the amounts of pheromone substance loaded in the preparation and installed in the field and not for the container being partially made of a polymer. Thus, the argument that Rice does not teach the container is not persuasive. 
Applicant argued that Rice states it would be premature to either reject or accept the potential for mating disruption of scale using synthetic pheromones based on single trial. It was argued that Rice’s own teachings provide doubts regarding the efficacy of using the method described therein and therefore does not provide any expectation of success. 
In response, the applicant is directed to page 7, paragraph 4 of Rice which states that the results of the single application of SJS pheromone to nectarines suggest that there may be some potential for mating disruption and control of SJS using pheromone. Thus, even though Rice states that it would be 
Applicant further argued that Rice does not teach what amount of pheromone is released into the field for mating disruption. It was argued that the amount of pheromone applied to the tree, per Rice’s teachings, is not equal to the amount of pheromone released from the emulsion and that it is difficult to determine the amount of pheromone per preparation based on the amount of pheromone applied to the tree. 
In response, it is argued that the Rice reference is utilized to render obvious the pheromone substance amount loaded in each preparation and the total amount of pheromone substance installed in the field. These amounts are taught by Rice, as discussed supra. The instant claims do not recite the amount of pheromone released into the field, thus applicant’s argument of Rice not teaching that is not persuasive. Also, as discussed in the rejection above, Rice teaches each shot (i.e. each pheromone preparation) having 31.25 mg of pheromone and this reads on the instantly claimed amount of pheromone per preparation. Moreover, the amount of pheromone in each preparation, the total amount of pheromone in the field and the number of installations would depend on the amount of pests that need to be controlled and it would have been obvious to use the amount and number of installations in the field based on the number of pests that need to be controlled. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The applicant further argued that the presently claimed invention provides success that is unexpected based on the prior art and the common technical knowledge derived from the prior art.
In response, it is argued that the two pheromone substances that Anderson teaches is either (Z)-3,7-dimethyl-2,7-octadienyl propionate or (E)-3,7-dimethyl-2,7-octadienyl propionate and both of them are recited in the instant claims and thus there is no unexpectedness based on the prior art because both of these substances in the prior art read on the instantly claimed invention. Further, the experimental and comparative examples provided in the instant specification disclose that the comparative example does not contain any mating disruptant and thus the experimental examples with a mating disruptant would be likely to have a higher control of the San Jose scale pests and thus the results are not unexpected. Moreover, the data in the instant specification also does not provide examples where the number of installed preparations is outside of what is instantly claimed and thus there is no comparative data on the criticality and unexpectedness of the specific amount and number of installed preparations that are instantly claimed.      


New Rejection Necessitated by the Amendments filed 7/9/2021

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,736,317 B2 in view of Rice (IOBC/WPRS Bulletin, Vol. 20, Pages 151-161; 01/01/1997) and Meijer et al (US 3,866,349; Feb. 18, 1975).

	The ‘317 patent does not claim an amount of the pheromone substance loaded in each of the preparation or the total amount of the pheromone substance installed in the field. In addition, it also doesn’t teach the number of installed pheromone preparations in the field. However, these deficiencies are cured by Rice. 
As discussed above, Rice teaches pheromones of San Jose scale (SJS), were mixed into sprayable emulsions of water and paraffin and applied to stone fruit trees for mating disruption of these pests (Abstract). Delivered application rate of the SJS pheromone was targeted to be 75 g pheromone/ha which reads on the claimed limitation of 5 to 5000 g pheromone per hectare. The delivered volume of pheromone emulsion was eight shots per tree (to deliver 0.25 g pheromone/tree) (see: Materials and methods-San Jose scale pheromone emulsion section). With straightforward calculation, each shot (i.e. each pheromone preparation) equates to 31.25 mg of pheromone and thus reads on the claimed 
The ‘317 patent also does not explicitly disclosed that the container is at least partially made of a polymer that allows pheromone substance to pass through to be released into the field as recited in instant claim 2. However, this deficiency is cured by Meijer et al.
Meijer throughout the reference teaches trap containing pheromone/attractant. It teaches a pheromone dispenser contained the active pheromone substances and that the pheromone dispenser consisted of a hollow polyethylene (i.e. polymer) cap. It further discloses that polyethylene is permeable to vapors and that the active substances (e.g. pheromone) slowly permeates through the wall of the cap (See: Col. 3, line 19-24 and Col. 4, line 35-47).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘317 patent to incorporate the teachings of Rice and Meijer into ‘317 patent. Regarding the claimed amount of pheromone substance loaded into each of the preparations and the amount installed in the field, Rice teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. There is a reasonable expectation of success as both ‘317 patent and Rice are directed to the use of pheromone substances of the San Jose scale and their application. With respect to the amount of pheromone substance loaded in the pheromone preparation, even though the amount taught by Rice (e.g. 31.25 mg of pheromone) does not fall within the range recited in instant claim 4, it would have been obvious to one skilled in the art to determine the amount of pheromone substance required based on the intensity of San Jose scale that needs to be controlled. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While the exact number of the installed attractant traps per hectare is not disclosed by the references, it is generally noted that differences in the number of installed preparations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not show the criticality of the number of installed pheromone preparations of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum range of the number of installed pheromone preparations. NOTE: MPEP 2144.05.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘317 patent to incorporate the teachings of Rice and Meijer and include a container which is made of a polymer as taught by Meijer. One would have been motivated to do so because Meijer teaches that polyethylene allows the vapors of the active substances to slowly permeate through the wall of the cap (i.e. container), which would be desirable to attract the target pest and release the pheromone substance into the field. One would have had a reasonable expectation of success because both ‘317 patent and Meijer teach compositions and methods for controlling pest through use of pheromone wherein the pheromone is comprised in a container. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as .  


Response to Arguments
Applicant's arguments filed 7/9/2021, with respect to claims 1 and 2 rejected on the ground of nonstatutory double patenting have been fully considered but they are not persuasive.
The applicant argued that Rice would not be properly applied in an obvious type double patenting rejection for the reasons discussed, namely, Rice uses a completely different type of application system.
In response, Applicants arguments with respect to Rice have been discussed above and the applicant is directed to the previous response to argument section under 103 rejection. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616